DETAILED ACTION
Allowable Subject Matter
	Claims 1-10, 12-15 and 20-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 14 and 15. Taking claim 1 as exemplary, the prior art of record does not teach or suggest a block repository, wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information; a metadata database, wherein the metadata database stores metadata information for the two or more blocks in the block repository; and a processor configured to receive an indication to check data in a block, to mark the block as being verified in the metadata information associated with the block, and to associate the block with a confidence level, wherein the confidence level is based at least in part on a source designator associated with the block, wherein the source designator is designated as a primary source or a third party source, and wherein the metadata information comprises the source designator, in combination with all other recited elements.

The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20200081648
Par. 215
Data block confidence levels 
20170140408
Pars. 89-90
Blockchain, smart contracts and confidence levels
20180082024 
Pars. 40, 82, 114
Blockchain metadata and ledger verification
20190109702
Pars. 21, 27, 38 
Confidence scores and ledger verification



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154